DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection has been overcome in view of the change made to claim 11.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung 2002/0045029 for the reasons of record. As to amended claim 11, Fig. 1 of Yung discloses parallel front and back dams on his mat.

Claims 1, 4, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO0O00/16682 for the reasons of record. As to amended claim 11, Fig. 3 of the reference discloses parallel front and back dams on his mat.

Claims 1, 4, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3-
284432 for the reasons of record. As to amended claim 11, Fig. 1 of the reference discloses parallel front 150 and back 130 dams on his mat.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7 is rejected under 35 U.S.C. 103 as being unpatentable over either JP3-284432 or Yung 2002/0045029 each in view of in view of either GB2515072 or MacNeil 8,267,459 for the reasons of record.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP3-284432 in view of Yung 2002/0045029 for the reasons of record.

Response to Arguments
Applicant's arguments filed 2 September 2021 have been fully considered but they are not persuasive. Applicant argues that “Among the features/advantages of the present invention and as shown in Figures 1-3, 9A, 9B, 11A, 11B and 12B, the present application structure incorporates a car mat structure with especially two opposite dams that each has two inclined surfaces with different inclined angles and the angle between the first inclined surface with a vertical line is greater than the angle between the second inclined surface with a vertical line for better endurance of the car mat structure”. This argument is not convincing because none of the claims rejected under 35 USC 102 have the claimed features of “the angle between the first inclined surface with a vertical line is greater than the angle between the second inclined surface with a vertical line”. Furthermore, applicant references the features shown in applicant’s Figures 1-3, 9A, 9B, 11A 11B and 12B, however, it is the claims and not these figures that determine patentability.
Applicant further argues that the present invention has “two inclined cover pads (600) each covers a junction area formed by each dam with the bottom pad for not retaining debris in junctions and for better convenience of cleaning; and further the upper part of each of the opposite dams is formed as an inverted V shape for even better endurance of the car mat structure”. This argument is not convincing because none of the claims rejected under 35 USC 102 have these claimed features.
Applicant also argues “Moreover, with only the unique implementation of the 2 opposite dams with 2 inclined surfaces of different inclined angles on the walls of the dams instead of on the top extensions as in Yung, can the dams be far better endurable”. This is not convincing because the instant claims do not preclude the presence of “top extensions” as disclosed in the references and there is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783